Title: To Thomas Jefferson from Lucy Jefferson Lewis, 19 November 1807
From: Lewis, Lucy Jefferson
To: Jefferson, Thomas


                        
                            My dear Brothar
                            
                            Monteagle November 19th. 1807
                        
                        I now take up my pen to bid you adieu, supposing I nevar shall have the pleasure of again seeing you
                            tomorrow we shall be on our way to the mouth of Cumberland River, you may think very strange that Oald people take so
                            great a Journey, Nearley all my children remove to that place and their desire for there parents to go appears very great.
                            this is my only inducement to go, for I have seen more happines, for the last five years hear, then I evar saw the hole
                            time before since my haveing a family, for in the last five years there was nothing that I wanted or that eathar of my
                            Daughters wished for but what was got, and I do declare to you that Mr. Peyton has been to me as the most dutiful child
                            and to my Daughters as long as they were undar his guidance, as the most Just and affectionate farthar, therefore you will
                            see I have no othar reason for moveing then a wish to be with the bulk of my children, and aftar getting to Cumberland my
                            prospects are very bright, for a suppoart for Mr. Peyton, has furnished us with every thing to make us comfortable, but
                            Land and that the boys has promissed to give us. I feal much hurt at leaving two Brothears, for evar, and not seeing
                            eather, I wish you all the happiness that can possibly be expressed by an affectionate Seestar
                        
                            Lucy Lewis
                            
                        
                    